DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al (US 6203321 B1) in view of Solnit et al (US 5195952) further in view of Thomas et al (US 2017/0120036 A1), as evidenced by Shen et al (US 5295830).
Regarding claims 8-14, Helmer et al discloses a tailpiece for a dental valve device (see abstract, and Fig. 34; capable of being used with/connected to a dental valve device, as saliva ejector tube 5 can comprise a valve device; as evidenced by Shen, see Figs. 2-4; valve device with ejector tube (20/18/10)) comprising, a body (560) having a valve receiving end (e.g. right of figure, end which receives ejector tube 5; which as explained above can comprise a valve; as such tailpiece of Helmer is capable of receiving a valve and has a valve receiving end); a hose receiving end (e.g. left of figure, end which receives vacuum hose 25), and an intermediate portion between the hose and valve receiving ends (e.g. middle section of adapter where valve is located; see Fig. 34), and a lower seat portion between the ends, inside the lumen (e.g. portion of body of increased thickness where bottom of flap 570 is attached to the body, see Fig. 34); a lumen (110) formed in the body between the hose and valve receiving ends; 
Solnit et al, however, teaches a dental suction device adapter (10) positioned between an aspirator tip (24, which can include a valve, as evidenced above) and a suction source hose (18), wherein the arrangement of the adapter and the lumen therein can either be straight (see Fig. 2) or bent forming an intermediate elbow portion (see Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer to include a bent 
Thomas et al, additionally discloses a dental valve device adapter (see Fig. 2) comprising a plurality (e.g. a first and another) of reinforcing ribs (40) which extend from a first end of the body (at 16) through an intermediate portion to a second end (e.g. at 14; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit, as combined above, to include Thomas’ teaching of providing reinforcing ribs extending from a first end to a second end of a valve device, as such modification would improve the strength of the component and improve user grip thereon (see Thomas, [0030]).  It is noted that should the teachings of Thomas, that is providing reinforcing ribs extending from one end of the adapter to the opposite end, across an intermediate portion, be applied to the modified device of Helmer/Solnit, as combined above, the reinforcing ribs would extend between the valve receiving end and the hose receiving end, implicitly being angled at the intermediate elbow portion (due to the angled shape of the Helmer/Solnit device), in order to extend from the first end to the second end, across the intermediate portion (as taught by Thomas), thereby meeting the limitations of the claims. 
Additionally, Helmer/Solnit/Thomas, as combined above does not explicitly teach that the lower seat portion is located between the valve receiving end and the intermediate elbow portion as required.  However, but Helmer and Solnit disclose 
Regarding claims 9-10, Helmer/Solnit/Thomas, as combined above, teaches wherein the check valve comprises a cutout hinge that allow the check valve to move from a closed position to an opened position (see citations and explanation above), but does not explicitly teach a cutout portion forming the hinge, and the flap portion comprising the hinge above the lower end of the flap and above the lower seat portion as required.  
However, according to the embodiment of Fig. 36 of Helmer, the hinged check valve may be further provided with cutout portions (640) that optimize the function of the hinge, and wherein the flap portion comprises the hinge (e.g. at 640) above the lower end of the flap portion (e.g. portion of valve device below 640) which contacts (is attached to) the lower seat portion and above the lower seat portion (connected thereto and extending to hinge).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Helmer/Solnit/Thomas, as combined above, to include the cutout hinge portions and 
Regarding claims 15-20, Helmer discloses a tailpiece for a dental valve device (see abstract, and Fig. 34; capable of being used with/connected to a dental valve device, as saliva ejector tube 5 can comprise a valve device; as evidenced by Shen, see Figs. 2-4; valve device with ejector tube (20/18/10)) comprising, a body (560) having a valve receiving end (e.g. right of figure, end which receives ejector tube 5; which as explained above can comprise a valve; as such tailpiece of Helmer is capable of receiving a valve and has a valve receiving end); a hose receiving end (e.g. left of figure, end which receives vacuum hose 25), and an intermediate portion between the hose and valve receiving ends (e.g. middle section of adapter where valve is located; see Fig. 34), a first arm portion between the valve receiving end and the intermediate portion (e.g. portion extending from above identified valve receiving end and the intermediate portion), a second arm portion between the hose receiving end and the intermediate portion (e.g. portion extending from above identified hose receiving end and the intermediate portion); a lumen (110) formed in the body between the hose and valve receiving ends with the lumen having a lower seat portion between the ends therein (e.g. portion of body of increased thickness where bottom of flap 570 is attached to the body, see Fig. 34); and a check valve positioned in the lumen (formed by 570 and hinge thereof to center wall 590; see col 11, lines 5-39), wherein the check valve comprises a flap portion (570) having a lower end (where hinge is formed and connected to lower seat portion) and an upper end (e.g. free end), the lower end being 
Helmer discloses that the hose receiving end comprises a circular projection (470) which is received by a circular groove (480) in the vacuum hose (25), but does not teach that the hose receiving end has the circular groove.  However, such a modification would merely involve a reversal of known parts of the device (the groove and projection) which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer to reverse the locations of the projection and groove, such that the hose receiving end comprises the circular groove, as such modification would merely involve a reversal of known parts of a device, which 
Solnit et al, however, teaches a dental suction device adapter (10) positioned between an aspirator tip (24, which can include a valve, as evidenced above) and a suction source hose (18), wherein the arrangement of the adapter and the lumen therein can either be straight (see Fig. 2) or bent forming an intermediate elbow portion (see Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer as modified above to include a bent intermediate elbow portion of the adapter, as taught by Solnit, as such modification would allow for desired and/or required suction to be provided by allowing a straight tip to be used in a specific procedure or location where it otherwise may not be able to function, and improve ergonomics for the practitioner when using the device (see Solnit, col 4, lines 44-45). 
Thomas et al, additionally discloses a dental valve device adapter (see Fig. 2) comprising a plurality (e.g. a first and another) of reinforcing ribs (40) which extend from a first end of the body (at 16) along a first arm portion which extends from the first end to the intermediate portion (e.g. a central portion of the body) through the intermediate portion, along a second arm portion which extends from the intermediate portion to the second end, to a second end (e.g. at 14; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit, as combined above, to include Thomas’ teaching of providing reinforcing ribs extending from a first end to a second end of a valve device, as such modification would improve the strength of the component and improve user 
Additionally, Helmer/Solnit/Thomas, as combined above does not explicitly teach that the lower seat portion is located between the valve receiving end and the intermediate elbow portion as required.  However, but Helmer and Solnit disclose multiple embodiments with different arrangements of the adapter and location of the valve as shown (Helmer, Figs. 1-36 and Solnit Figs. 1-5), and as such that a relocation of components is contemplated.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Helmer/Solnit/Thomas, as combined above, to position the lower seat portion, and thereby the valve, between the valve receiving end and the intermediate elbow portion, as such modification would merely involve a rearrangement of known parts of the device, contemplated by the prior art, and which has been held to be within the skill of the ordinary artisan (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Regarding claims 16-17, Helmer/Solnit/Thomas, as combined above, teaches wherein the check valve comprises a cutout hinge that allows the check valve to move from a closed position to an opened position (see citations and explanation above), but does not explicitly teach a cutout portion forming the hinge, and the flap portion comprising the hinge above the lower end of the flap and above the lower seat portion as required.  
However, according to the embodiment of Fig. 36 of Helmer, the hinged check valve may be further provided with cutout portions (640) that optimize the function of the hinge, and wherein the flap portion comprises the hinge (e.g. at 640) above the lower end of the flap portion (e.g. portion of valve device below 640) which contacts (is attached to) the lower seat portion and above the lower seat portion (connected thereto and extending to hinge).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Helmer/Solnit/Thomas, as combined above, to include the cutout hinge portions and arrangement of the lower end and hinge of Helmer according to Fig. 36, as such modification would allow the hinge to deflect more easily and optimize opening and closing of the hinge, while providing required support therefor.  
Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4787599 teaches a similar dental valve adapter device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/EDWARD MORAN/Primary Examiner, Art Unit 3772